DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“request acceptance unit” in claim 1.
“ability providing data generation unit” in claim 1.
“service providing unit” in claim 1.
“ability unit” in claim 3.
“learning acceptance unit” in claim 5.
“ability acquisition unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150379429 A1) in view of Levinson (US 20170132334 A1).

ith respect to claim 1, Lee teaches A learning service providing apparatus (para. [0078], “Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described.”)
comprising: a request acceptance unit configured to accept, as learning request information, information necessary for performing machine learning with respect to an ability to be added to a target apparatus, from a requester; (para. [0246], “Clients may request the creation, training or re-training of a wide variety of models in different embodiments, including for example classification models (e.g., binary or n-way classification models), regression models, natural language processing (NLP) models, clustering models and the like. [0298] In at least some embodiments, the process of generating or training a model may be initiated at the MLS in response to a programmatic request from a client, e.g., via an API or a web-based console. [0089] A client request 111 may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition 150, a feature processing transformation recipe 152, or parameters 154 to be used for a particular machine learning algorithm. In some embodiments, artifacts respectively representing the parameters may also be stored in repository 120.”)
	But Lee does not explicitly teach a learning simulator configured to perform machine learning according to the learning request information accepted from the requester.
	Levinson, however, does teach a learning simulator configured to perform machine learning according to the learning request information accepted from the requester; (para. [0155], “According to some examples, simulator 3640 may generate and use “ground truth” data for labeling (e.g., semantic labeling), and identification of which algorithm may be tested or validated (e.g., validating a software change as well as validating a change to map data 3633 or any modeled data). Moreover, simulator 3640 may be used for classifier training based on, for example, computer vision classifiers and deep neural networks (e.g., implementing Bayesian or probability inference algorithms, as well as other like techniques) to identify dynamic objects or agents in simulated environment 3603, such as dynamic objects 3680 and 3682a. Note while the techniques of implementing data modeler 3620 may be used in the context of simulation, data modeler 3620 may be implemented in any component described or incorporated by reference herein. For example, a perception engine or system may include or implement one or more portions of data modeler 3620, as well as any other structures and/or functions described the context of simulator 3640. Note that any of the components shown in FIG. 36, or described or incorporated by reference herein may be implemented in hardware or software, or a combination thereof.” The machine learning service of Lee can be modified by introducing a simulator according to Levinson, allowing the machine learning process of Lee to be informed by simulation.)
	It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of Lee with a learning simulator configured to perform machine learning according to the learning request information accepted from the requester in order to simulate operation of a number of sensors. (Levinson, para. [0078])
	But Levinson does not teach an ability providing data generation unit configured to generate, based on a learning result obtained by the learning simulator, ability providing data, which is data for adding a new ability acquired as the learning result to the target apparatus, and a service providing unit configured to provide the ability providing data to the requester.
	Lee, however, does teach an ability providing data generation unit configured to generate, based on a learning result obtained by the learning simulator, ability providing data, which is data for adding a new ability acquired as the learning result to the target apparatus; (para. [0120], “the MLS may package up an executable local version 843 of the model (where the details of the type of executable that is to be provided, such as the type of byte code or the hardware architecture on which the model is to be run, may have been specified in the execution request 812) and transmit the local model to the client.”)
and a service providing unit configured to provide the ability providing data to the requester. (para. [0120], “the MLS may package up an executable local version 843 of the model (where the details of the type of executable that is to be provided, such as the type of byte code or the hardware architecture on which the model is to be run, may have been specified in the execution request 812) and transmit the local model to the client.”)

	With respect to claim 2, modified Lee teaches the learning service providing apparatus of claim 1, and Lee also teaches wherein the target apparatus includes an architecture for incorporating a new ability to the target apparatus, (para. [0120], “the MLS may package up an executable local version 843 of the model (where the details of the type of executable that is to be provided, such as the type of byte code or the hardware architecture on which the model is to be run, may have been specified in the execution request 812) and transmit the local model to the client.” The hardware architecture on which the model is to be run corresponds to the architecture included in the target apparatus.)
and the learning simulator is configured to perform the machine learning such that an ability that is compatible with the architecture included in the target apparatus is acquired. (para. [0120], “the MLS may package up an executable local version 843 of the model (where the details of the type of executable that is to be provided, such as the type of byte code or the hardware architecture on which the model is to be run, may have been specified in the execution request 812) and transmit the local model to the client.” The model represents an ability, and the details of the architecture are specified so that it may be packaged to run on a target apparatus.)

	With respect to claim 3, modified Lee teaches the learning service providing apparatus of claim 2, and Lee also teaches wherein the architecture is an architecture that is modeled by an ability acquisition model including an ability unit that executes an ability, a data input unit that is an input interface of the ability unit, and a data output unit that is an output interface of the ability unit; (para. [0089], “A client request 111 may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition 150, a feature processing transformation recipe 152, or parameters 154 to be used for a particular machine learning algorithm. In some embodiments, artifacts respectively representing the parameters may also be stored in repository 120.” The data source definition defines a data input unit. The feature processing recipe defines the processing of an ability and the output.)
and the learning simulator is configured to perform the machine learning using an ability acquisition model that is compatible with an ability acquisition model of the target apparatus. (para. [0089], “A client request 111 may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition 150, a feature processing transformation recipe 152, or parameters 154 to be used for a particular machine learning algorithm. In some embodiments, artifacts respectively representing the parameters may also be stored in repository 120.”; para. [0120], “the MLS may package up an executable local version 843 of the model (where the details of the type of executable that is to be provided, such as the type of byte code or the hardware architecture on which the model is to be run, may have been specified in the execution request 812) and transmit the local model to the client.” Through parameters and details provided to the machine learning service, compatibility with an ability acquisition model of a given target apparatus is defined in the client request.)

	With respect to claim 4, modified Lee teaches the learning service providing apparatus of claim 1, and Levinson also teaches wherein the learning simulator is configured to simulate operations of the target apparatus using a target apparatus model, which is a model of the target apparatus, in a process of the machine learning. (para. [0078], "Simulator 740 is configured to simulate operation of one or more autonomous vehicles 730, as well as the interactions between teleoperator manager 707 and an autonomous vehicle 730. Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns. Simulator 740 may provide other functions as well, including validating software updates and/or map data.” The target apparatus of Levinson is an autonomous vehicle. As established in claim 1, the learning simulator of Levinson performs a process of machine learning.)
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with the learning simulator being configured to simulate operations of the target apparatus using a target apparatus model, which is a model of the target apparatus, in a process of the machine learning in order to simulate operation of a number of sensors. (Levinson, para. [0078])

	With respect to claim 5, modified Lee teaches the learning service providing apparatus of claim 4, and Lee also teaches wherein a learning acceptance unit is configured to accept information for specifying the target apparatus or the target apparatus model, from the requester. (para. [0105], “For local mode, the MLS may package up an executable local version 843 of the model (where the details of the type of executable that is to be provided, such as the type of byte code or the hardware architecture on which the model is to be run, may have been specified in the execution request 812) and transmit the local model to the client. In some embodiments, only a subset of the execution modes illustrated may be supported. In some implementations, not all of the combinations of execution modes and output types may be supported—for example, while predictions may be supported for online mode in one implementation, evaluations may not be supported for online mode.” Information specifying the target apparatus may include hardware architecture or type of byte code used.)

	With respect to claim 6, modified Lee teaches the learning service providing apparatus of claim 4, and Levinson also teaches wherein the learning simulator is configured to simulate operations of the target apparatus further using a target model, which is a model of a target to which the target apparatus is related, in a process of the machine learning. (para. [0078], "Simulator 740 is configured to simulate operation of one or more autonomous vehicles 730, as well as the interactions between teleoperator manager 707 and an autonomous vehicle 730. Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns. Simulator 740 may provide other functions as well, including validating software updates and/or map data.”)
(Levinson, para. [0078])

	With respect to claim 7, modified Lee teaches the learning service providing apparatus of claim 1, and Lee also teaches further comprising: a training information database that stores, in advance, training information which is information necessary for performing machine learning, for each type of machine learning with respect to which a request can be accepted, (para. [0093], “Storage service 252 may, for example, implement a web services interface that can be used to create and manipulate unstructured data objects of arbitrary size. Database service 255 may implement either relational or non-relational databases. The storage service 252 and/or the database service 255 may play a variety of roles with respect to the MLS in the depicted embodiment. The MLS may require clients 164 to define data sources within the provider network boundary for their machine learning tasks in some embodiments. In such a scenario, clients may first transfer data from external data sources 229 into internal data sources within the provider network, such as internal data source 230A managed by storage service 252, or internal data source 230B managed by database service 255. In some cases, the clients of the MLS may already be using the provider network services for other applications, and some of the output of those applications (e.g., web server logs or video files), saved at the storage service 252 or the database service 255, may serve as the data sources for MLS workflows.”)
wherein the request acceptance unit is configured to let the requester designate the type of machine learning to be requested, and generate the learning request information using the training information corresponding to the designated type of machine learning. (para. [0246], “Clients may request the creation, training or re-training of a wide variety of models in different embodiments, including for example classification models (e.g., binary or n-way classification models), regression models, natural language processing (NLP) models, clustering models and the like. [0298] In at least some embodiments, the process of generating or training a model may be initiated at the MLS in response to a programmatic request from a client, e.g., via an API or a web-based console.”)

With respect to claim 8, modified Lee teaches the learning service providing apparatus of claim 7, and Lee also teaches wherein some items of the training information are parametric items that are defined by parameters, and the request acceptance unit is configured to request the requester to input information with respect to the parametric items. (para. [0078], “The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”)

With respect to claim 9, modified Lee teaches the learning service providing apparatus of claim 7, and Lee also teaches further comprising: an ability acquisition unit for acquiring a new ability by the machine learning, wherein the training information includes learning model information, which is information regarding a learning model, and the learning model includes a definition regarding a configuration of the ability acquisition unit, a definition regarding input of the ability acquisition unit, and a definition regarding output of the ability acquisition unit. (para. [0079], “In some embodiments, a relatively straightforward recipe language may be supported, allowing MLS users to indicate various feature processing steps that they wish to have applied on data sets. Such recipes may be specified in text format, and then compiled into executable formats that can be re-used with different data sets on different resource sets as needed.”; para. [0089], “A client request 111 may indicate one or more parameters that may be used by the MLS to perform the operations, such as a data source definition 150, a feature processing transformation recipe 152, or parameters 154 to be used for a particular machine learning algorithm. In some embodiments, artifacts respectively representing the parameters may also be stored in repository 120.” An ability is provided as a result of the machine learning service of Lee. The training information in a request may include learning model information as a recipe. Definitions for the configuration of the ability acquisition unit are included in Lee’s recipes, which specify definitions for I/O of the ability and the ability acquisition unit.)

With respect to claim 13, modified Lee teaches the learning service providing apparatus of claim 9, and Levinson also teaches wherein a new ability to be acquired by the ability acquisition unit is an ability of driving a driving target machine, the definition regarding input of the ability acquisition unit includes an input from a sensor, and the definition regarding output of the ability acquisition unit includes an output to an actuator. (para. [0054], “Further, bidirectional autonomous vehicle 130 may include an autonomous vehicle controller 147 that includes logic (e.g., hardware or software, or as combination thereof) that is configured to control a predominate number of vehicle functions, including driving control (e.g., propulsion, steering, etc.) and active sources 136 of light, among other functions. Bidirectional autonomous vehicle 130 also includes a number of sensors 139 disposed at various locations on the vehicle (other sensors are not shown).”; para. [0107], “Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example. Note that other sensor data, such as sonar data, may be accessed to provide functionalities of perception engine 2366.”; Figures 3A-3E demonstrate Levinson’s reliance on sensor data as input to inform the AV controller’s output, directed to controlling the movement of an autonomous vehicle.) 
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with wherein a (Levinson, para. [0078])

With respect to claim 14, modified Lee teaches the learning service providing apparatus of claim 2, and Levinson also teaches wherein the learning simulator is configured to simulate operations of the target apparatus using a target apparatus model, which is a model of the target apparatus, in a process of the machine learning. (para. [0078], "Simulator 740 is configured to simulate operation of one or more autonomous vehicles 730, as well as the interactions between teleoperator manager 707 and an autonomous vehicle 730. Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns. Simulator 740 may provide other functions as well, including validating software updates and/or map data.” The target apparatus of Levinson is an autonomous vehicle. As established in claim 1, the learning simulator of Levinson performs a process of machine learning.)
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with wherein (Levinson, para. [0078])

With respect to claim 15, modified Lee teaches the learning service providing apparatus of claim 3, and Levinson also teaches wherein the learning simulator is configured to simulate operations of the target apparatus using a target apparatus model, which is a model of the target apparatus, in a process of the machine learning. (para. [0078], "Simulator 740 is configured to simulate operation of one or more autonomous vehicles 730, as well as the interactions between teleoperator manager 707 and an autonomous vehicle 730. Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns. Simulator 740 may provide other functions as well, including validating software updates and/or map data.” The target apparatus of Levinson is an autonomous vehicle. As previously established in claim 1, the learning simulator of Levinson performs a process of machine learning.)
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with wherein (Levinson, para. [0078])

With respect to claim 16, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Lee teaches A learning service providing method (para. [0078], “Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described.”)

	With respect to claim 17, modified Lee teaches the learning service providing method of claim 16, and Lee also teaches A non-transitory computer-readable recording medium storing a program for causing a computer to perform operations of the learning service providing method according to claim 16. (para. [0346], “In some embodiments, system memory 9020 may be one embodiment of a computer-accessible medium configured to store program instructions and data as described above for FIG. 1 through FIG. 69 for implementing embodiments of the corresponding methods and apparatus. However, in other embodiments, program instructions and/or data may be received, sent or stored upon different types of computer-accessible media.”)

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150379429 A1) in view of Levinson (US 20170132334 A1) and further in view of Micks (US 20170177954 A1).

With respect to claim 10, modified Lee teaches the learning service providing apparatus of claim 9, but does not explicitly teach wherein a new ability to be acquired by the ability acquisition unit is an ability of performing monitoring using a plurality of pieces of sensor data to be obtained from a sensor group, the definition regarding input of the ability acquisition unit includes a plurality of pieces of sensor data, and the definition regarding output of the ability acquisition unit includes a monitoring result.
Micks, however, does teach wherein a new ability to be acquired by the ability acquisition unit is an ability of performing monitoring using a plurality of pieces of sensor data to be obtained from a sensor group, the definition regarding input of the ability acquisition unit includes a plurality of pieces of sensor data, and the definition regarding output of the ability acquisition unit includes a monitoring result. (para. [0027], “The training component 206 is configured to train a machine learning algorithm using virtual sensor data and ground truth generated by the simulation component 202. For example, the training component 206 may train a machine learning algorithm or model by providing at least a portion of the virtual sensor data and corresponding virtual ground truth to train the machine learning algorithm or model to determine one or more of a height and a position of the one or more parking barriers, object, or other obstacle. The training component 206 may provide the virtual sensor data and virtual ground truth to a training algorithm for a neural network. For example, the training component 206 may train a neural network using one frame of sensor data and associated ground truth at a time.”; para. [0034], “The virtual ground truth may include a distance (e.g., a simulated distance in feet, meters, or other measurement unit) between a sensor and the parking barrier 502, an orientation of the sensor, an orientation of the parking barrier 502, one or more dimensions of the parking barrier 502”)
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with wherein a new ability to be acquired by the ability acquisition unit is an ability of performing monitoring using a plurality of pieces of sensor data to be obtained from a sensor group, the definition regarding input of the ability acquisition unit includes a plurality of pieces of sensor data, and the definition regarding output of the ability acquisition unit includes a monitoring result in order to determine a position, orientation, distance, and/or dimension of the parking barrier, object, or other obstacle. (Micks, para. [0027])

	With respect to claim 11, modified Lee teaches the learning service providing apparatus of claim 10, and Levinson also teaches wherein a new ability to be acquired by the ability acquisition unit is an ability of classifying images, the definition regarding input of the ability acquisition unit includes a format of a still image, and the definition regarding output of the ability acquisition unit includes an image classification result. (para. [0107], “FIG. 23 is a diagram depicting an example of a perception engine, according to some embodiments. Diagram 2300 includes a perception engine 2366, which, in turn, includes a segmentation processor 2310, an object tracker 2330, and a classifier 2360. Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example. Note that other sensor data, such as sonar data, may be accessed to provide functionalities of perception engine 2366. Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background). In some cases, 3D blobs may be segmented to distinguish each other. In some examples, a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements (e.g., pixels of camera data, points of laser return data, etc.) having similar characteristics, such as intensity and color. In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object. Object tracker 2330 is configured to perform frame-to-frame estimations of motion for blobs, or other segmented image portions. Further, data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2. In some examples, object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label. According to some embodiments, probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class. Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354.”)
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with wherein a new ability to be acquired by the ability acquisition unit is an ability of classifying images, the definition regarding input of the ability acquisition unit includes a format of a still image, and the definition regarding output of the ability acquisition unit includes an image classification result in order to detect and classify external objects. (Levinson, para. [0065])

	With respect to claim 12, modified Lee teaches the learning service providing apparatus of claim 10, and Levinson also teaches wherein a new ability to be acquired by the ability acquisition unit is an ability of predicting motion, the definition regarding input of the ability acquisition unit includes a format of a moving image, and the definition regarding output of the ability acquisition unit includes a motion prediction result. (para. [0107], “Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background). In some cases, 3D blobs may be segmented to distinguish each other. In some examples, a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements (e.g., pixels of camera data, points of laser return data, etc.) having similar characteristics, such as intensity and color. In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object. Object tracker 2330 is configured to perform frame-to-frame estimations of motion for blobs, or other segmented image portions. Further, data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2. In some examples, object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs.”)
It would have been obvious to an artisan of ordinary skill before the effective filing data to combine the learning service providing apparatus of modified Lee with wherein a new ability to be acquired by the ability acquisition unit is an ability of predicting motion, the definition regarding input of the ability acquisition unit includes a format of a moving image, and the definition regarding output of the ability acquisition unit includes a motion prediction result in order to  predict motion and/or relative velocity of segmented image portions. (Levinson, para. [0109])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK J TURNER whose telephone number is (571)272-8469. The examiner can normally be reached Monday-Thursday 9am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.T./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121